PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/610,566
Filing Date: 31 May 2017
Appellant(s): KIM et al.



__________________
William L. Brooks
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 20 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument(s)

	Section IV. A. Grounds of Rejection under 35 U.S.C. 103 – Claims 1, 2, 11, and 16-18
Appellant argues (remarks, pp. 11-12) that Kim ‘921 cannot control the flow of organic material with the opening portions (120a).  FIG. 1 of Kim ‘921 illustrates a plurality of insulating layers (110, 112 and 120) only in a cross-sectional view, and only the third insulating layer (120) is provided at the surface with the opening portions (120a).  Thus, this arrangement in Kim ‘921 cannot control the flow of organic material merely with the opening portions (120a).  Examiner respectfully disagrees.
First and foremost, the feature upon which Appellant relies (i.e., wherein the control insulation patterns control the flow of organics) is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  See MPEP 2145 VI.  The term “control insulation pattern” does not have a commonly-held meaning in the art pertaining specifically to the 
Even if the claimed control insulation patterns are expressly required to control the flow or organics, which Examiner does not concede, Kim ‘921 describes a structure that could perform this function.
An annotated FIG. 1 of Kim ‘921 is below-provided:

    PNG
    media_image2.png
    380
    686
    media_image2.png
    Greyscale

	This may be contrasted with Appellant’s FIG. 9A below-annotated:

    PNG
    media_image3.png
    376
    765
    media_image3.png
    Greyscale

Any organic material formed among the control insulation patterns (the six leftmost insulation patterns 120) of Kim ‘921 would necessarily be controlled by said control insulation patterns because said control insulation patterns would provide a framework through which said organics would flow.
However, this feature of the control insulation patterns controlling the flow of organics is not claimed.  And even if this feature were claimed, the arrangement of control insulation patterns of Kim ‘921 would satisfy the claim.  Accordingly, the 35 U.S.C. 103 rejection of claims 1 and 18 as obvious over Kim ‘921 in view of Oh ‘265 as set forth in the final rejection filed 20 October 2020 should be maintained.

	Appellant argues (remarks, pp. 12-13) that the organic thin film encapsulation layer (144) shown in FIG. 5 of Oh ‘265 has touch contact holes (150) penetrating therethrough, and thus fails to satisfy the limitation, “the organic layer does not have a hole overlapping the display area.”  Examiner respectfully disagrees.


    PNG
    media_image4.png
    368
    500
    media_image4.png
    Greyscale

The citation of FIG. 2 of Oh ‘265 may be found on pages 4, 7, and 13 of the final rejection filed 20 October 2020.  Page 13 of the Office action notifies Appellant that FIG. 5 is no longer relied upon for the rejection, and that instead the rejection relies upon FIG. 2.
	As seen in the above-annotated figure, the organic layer (144) of the embodiment described in FIG. 2 Of Oh ‘265 does not have a hole overlapping the display area (light emitting elements 124 define the display area).  In fact, the organic layer (144) of the embodiment of FIG. 2 of Oh ‘265 does not have any holes.  Accordingly, Oh ‘265 teaches the claimed limitation, “the organic layer does not have a hole overlapping the display area,” in combination with Kim ‘921 for the reasons set forth in the final rejection filed 20 October 2020.


	Section IV. B. Grounds of Rejection under 35 U.S.C. 103 – Claim 3
	Appellant argues (remarks, p. 14) that claim 3 is allowable at least because it depends from claim 1.  Appellant presents no other arguments specific to the rejection of claim 3.  Claims 1 and 3 are rejected for the reasons set forth in the final rejection filed 20 October 2020, and responses to arguments traversing the rejection of claim 1 are above-supplied.

	Section IV. C. Grounds of Rejection under 35 U.S.C. 103 – Claims 12-15
	Appellant argues (remarks, pp. 14-15) that claims 12-15 are allowable at least because they depends from claim 1.  Appellant presents no other arguments specific to the rejections of claims 12-15.  Claims 1 and 12-15 are rejected for the reasons set forth in the final rejection filed 20 October 2020, and responses to arguments traversing the rejection of claim 1 are above-supplied.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CHRISTOPHER M ROLAND/Examiner, Art Unit 2893                                                                                                                                                                                                        
Conferees:


/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.